UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1595



NANCY LEE BOGART,

                                             Plaintiff - Appellant,

         versus

GEICO INSURANCE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-95-1635-A)


Submitted:   June 28, 1996                  Decided:   July 23, 1996


Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Nancy Lee Bogart, Appellant Pro Se. Brian Andrew Geschickter,
Staff Counsel, GEICO, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

her complaint without prejudice. A district court's dismissal with-

out prejudice is not appealable. See Domino Sugar Corp. v. Sugar
Workers' Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). A

dismissal without prejudice could be final if "no amendment [to the

complaint] could cure defects in the plaintiff's case." Id. at

1067. In ascertaining whether a dismissal without prejudice is

reviewable in this court, the court must determine "whether the

plaintiff could save her action by merely amending the complaint."
Id. at 1066-67.
     Because Appellant could have amended her complaint to prevent

dismissal, the dismissal order is not appealable. Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2